DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the second electric motor" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claims 5-7 depend from claim 4 and therefore inherit the deficiencies thereof.
Claim 9 recites the limitation "the ribbon-shaped force transmission means" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 depends from claim 9 and therefore inherit the deficiencies thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auger (US 9415702).  Regarding claim 1, Auger teaches a vehicle seat comprising: a lower part (10 – see Figure 2) for arrangement on a body part (14) of a commercial vehicle and an upper part (12) for storing a seat part, wherein the vehicle seat has a rotational adjustment device (10), by means of which at least parts of the upper part (12) are rotatable relative to the lower part (16) about an axis (19, 27 – see Figure 2) in the height direction of the vehicle seat, wherein the rotational adjustment device (10) comprises an electric motor (54 – see column 9, lines 3-5) for rotating a rotary plate unit (44) that is rigidly connected to the upper part (12 – see column 8, lines 54-63) and is mounted so as to rotate relative to the lower part (16) about the axis, wherein a driveshaft of the electric motor (54) which mechanically interacts with the rotary plate unit (44 – via item 22) is arranged parallel to the width direction of the vehicle seat (see Figures 3B and 5), wherein, viewed in each case in the height direction of the vehicle seat, an extension of the electric motor and an extension of the rotary plate unit are arranged to be at least partially overlapping (see Figures 3B and 5).

Regarding claim 2, Auger teaches wherein the electric motor (54) is connected to a front end of the upper part (12 – see Figure 2).



Regarding claim 8, Auger teaches wherein the rotational adjustment device (10), starting from an initial position, is rotatable by more than 180 degrees in both directions of rotation (see column 3, lines 13-26; column 6, lines 43-48).

Regarding claim 11, Auger teaches wherein the rotational adjustment device (10) is designed without an additional locking device for locking the rotational adjustment device in relation to the rotation of the upper part relative to the lower part (16) about the axis in the height direction (19, 27 – see Figure 2; spec states that it only locks when the motor is powered off).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auger (US 9415702) in view of Twitchell et al. (US 4351562).  Regarding claim 4, it is described above what is disclosed by Auger; however, the reference does not distinctly disclose wherein the rotational adjustment device has a primary gear unit, which is mechanically and operatively connected on the drive side to the second electric motor and, on the output side, to a secondary gear unit, wherein the secondary gear unit is arranged to be mechanically and operatively connected to a rotary plate unit of the rotational adjustment device, which is rotatably mounted with respect to the lower part and rigidly connected to the upper part.
Twitchell, in a similar field of endeavor, teaches a movable chair device having a primary gear unit (67), which is mechanically and operatively connected on the drive side to the electric motor (72) and, on the output side, to a secondary gear unit (71), wherein the secondary gear unit is arranged to be mechanically and operatively connected to a rotary plate unit (65) of a rotational adjustment device, which is rotatably mounted with respect to a lower part and rigidly connected to an upper part (see Figures 5-7).  It would have been obvious to one having ordinary skill in the art to modify the vehicle seat of Auger to include the gearing unit of Twitchell in order to more efficiently rotate the seat.

Regarding claim 5, Twitchell further teaches wherein the secondary gear unit (71) comprises a self-contained ribbon-shaped force transmission means (69), which interacts with a circumference of the rotary plate unit, and which can be conveyed in the direction of its circumference by means of the electric motor (see Figures 5-7).

Regarding claims 6-7, 9-10, Twitchell further teaches wherein the rotary plate unit is designed as a chain wheel, and the ribbon-shaped force transmission means is designed as a chain element (69 – see Figures 5-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R WENDELL/Primary Examiner, Art Unit 3636